department of the treasury internal_revenue_service washington d c date cc dom fs proc gl-603753-98 uilc number release date internal_revenue_service national_office field_service_advice memorandum for from subject deborah a butler assistant chief_counsel cc dom fs - application of trust fund recovery penalty payments by responsible officers this field_service_advice responds to your memorandum dated date field_service_advice is not binding on examination or appeals and is not a final case determination this document is not to be cited as precedent legend x z x’s representative y year year year dollar_figuret issues is the service entitled to retain amounts exceeding of a sec_6672 penalty assessment pending expiration of the statute_of_limitations for seeking a refund of the amounts paid or final adjudication of a refund_suit should the service refund the excess payment to the responsible_person paying the greatest proportion of the liability even though that person’s payment did not create the excess does an offset under sec_6402 crediting an overpayment against an outstanding liability constitute a payment of the outstanding liability on the date the overpayment arose conclusions until the limitations_period for seeking a refund has expired or a refund_suit has been finally adjudicated it cannot be determined with certainty whether the government is entitled to retain the funds collected from each of the responsible persons jointly and severally liable for the sec_6672 penalty therefore the service is not required to and indeed should not refund amounts that exceed the underlying sec_6672 penalty collected from the responsible persons under the circumstances presented the service should not refund the excess payment to the responsible_person who claims to have paid more than his proportionate share of the penalty nor should the service refund the excess to the responsible_person who created the excess by making the last payment against the liability an offset constitutes a payment of the outstanding liability as of the date the service credits the overpayment against the liability facts on june year the internal_revenue_service the service assessed a civil penalty against x and y in the amount of dollar_figure t pursuant to the provisions of sec_6672 of the internal_revenue_code i r c the civil penalty assessment resulted from the service’s administrative determination that for the fourth quarter of year x and y were persons required to collect truthfully account for and pay over to the service the withheld employment_taxes for z corporation and they had wilfully failed to do so on july year x paid the service dollar_figure 3t x made a second payment of dollar_figuret on august year x’s total payments equaled dollar_figure t from the information provided it appears x’s payments were insufficient to satisfy the entire liability including accrued interest during the week of november 9th year after y filed his year income_tax return seeking a refund of dollar_figure t the service transferred credits totaling dollar_figure t including interest from y’s year income_tax overpayments to his outstanding sec_6672 liability the transcript of account shows the overpayment credit was transferred during the 46th posting cycle of year after this offset the liability for the sec_6672 assessment including accrued interest was paid in full as a result of the combined payments of x and y the service collected of the penalty and interest owed plus approximately dollar_figure t the balance of y’s overpayment x filed two administrative claims form sec_843 for abatement of the sec_6672 penalty both claims were denied x also filed a form_911 with the taxpayer advocate's office requesting that he receive the excess_amount paid on the assessment because he made the larger payments pursuant to sec_563 of the internal_revenue_manual i r m collection personnel contacted y in an effort to have him agree to the service’s crediting the excess payment to x but y refused we understand that both x and y intend to challenge the validity of the penalty assessment through litigation law and analysis issue is the service entitled to retain amounts exceeding of a sec_6672 penalty assessment pending expiration of the statute_of_limitations for seeking a refund of the amounts paid or final adjudication of a refund_suit y filed his year return under extension on october year the refund he claimed on the return represented excessive withholding taxes which were not posted to his account until june year because of y’s personal bankruptcy y had filed for bankruptcy protection on december year on may year the service reversed the transaction code freezing his accounts and y’s excessive withholding_tax credit posted on june year pursuant to sec_6103 x received information concerning the assessment of the sec_6672 penalty against y and the amounts collected from y employers are required to withhold federal_income_tax and social_security_taxes from the wages of their employees sec_3102 sec_3402 if such taxes are not withheld sec_6672 imposes a penalty equal to the unpaid taxes on a ny person required to collect truthfully account for and pay over the withheld taxes who willfully fails to do so although denoted as a penalty the liability imposed by sec_6672 is not penal in nature rather the statute serves as a means of facilitating the collection of tax and enhancing voluntary compliance 783_f2d_1546 11th cir see policy statement p-5-60 thus more than one person may be a responsible_person under sec_6672 and the liability is joint_and_several e ach responsible_person can be held for the total amount of withholding not paid 655_f2d_729 6th cir see also 442_f2d_342 6th cir cert_denied 404_us_912 the fact that more than one person is responsible for the delinquency does not relieve another responsible_person of her personal liability nor can a responsible_person avoid collection against herself on the ground that the government should first collect the tax from someone else 784_f2d_1238 5th cir although the literal language of sec_6672 does not preclude the service from collecting and retaining the full amount of the liability from each responsible_person it is longstanding service policy to collect delinquent taxes only once this policy has been cited with approval by the courts see 784_f2d_1238 5th cir 591_f2d_1136 5th cir as articulated in policy statement p-5-60 withheld income and employment_taxes will be collected only once whether from the business from one or more of its responsible persons or from the business and one or more of its responsible persons see also huckabee auto f 2d pincite 591_f2d_1136 5th cir collection of the withheld income and employment_taxes is achieved when the service’s right to retain the amount collected is established policy statement p-5-60 although the service will ultimately retain only of the liability the service is not required to cease collection efforts against each responsible_person for the full amount of the penalty assessment until expiration of the statutory period for commencement of a refund_suit or if a refund_suit is filed upon final adjudication of that suit 784_f2d_1238 5th cir a person who is liable for the sec_6672 assessment has two years from the date on which the tax is paid to claim a refund id f 2d pincite see also 17_f3d_1029 7th cir in this case x paid the penalty on july and august of year the period for filing an administrative claim_for_refund expires on july and august of year therefore the claims filed by x in year are timely disallowance of x’s administrative claims triggers the limitations_period for filing suit sec_6532 provides that n o suit or proceeding under sec_7422 for the recovery_of any internal revenue tax penalty or other sum shall be begun before the expiration of months from the date of filing the claim required under such section unless the secretary renders a decision thereon within that time nor after the expiration of years from the date of mailing by certified or registered mail by the secretary to the taxpayer of a notice of the disallowance of the part of the claim to which the suit or proceeding relates because the limitations_period for commencing a refund_suit with respect to x’s payments has not yet expired the service has the right to retain the amounts collected from all other responsible persons regardless of whether the payments cumulatively exceed the underlying assessment similarly y has two years from the time he paid the sec_6672 penalty in which to file an administrative claim_for_refund because this limitations_period has not yet lapsed it cannot be determined with certainty whether the government will be entitled to retain the funds it has collected from y therefore it is premature to refund any amounts to x based on the service having collected certain amounts from y accordingly we do not recommend refunding any portion of the amounts collected against x or y issue should the service refund the excess payment to the responsible_person paying the greatest proportion of the liability even though that person’s payment did not create the excess when two or more taxpayers have made payments against a sec_6672 liability i r m handbook allows the service to refund the excess overpayment to the taxpayer whose payment created the excess id at page while manual provisions do not confer rights on taxpayers see matter of 126_f3d_915 7th cir cert_denied 118_sct_1388 date this provision permits the service in its discretion to refund to the taxpayer who made the last payment amounts in excess of the liability in this case however literal application of the manual provision is inadvisable as discussed above the service is entitled we note that responsible persons such as x who have paid more than their proportionate share of the penalty are not without a remedy under sec_6672 x has a right of contribution against y and is entitled to recover from other persons who are liable for such penalty an amount equal to the excess of the amount_paid by x over his proportionate share of the penalty as of date i r m handbook trust fund compliance handbook replaced the text contained in i r m sec_563 see attached to retain all amounts collected from responsible persons in satisfaction of their joint_and_several_liability until such time that the service’s right to retain the funds collected is established either due to the expiration of the statutory period for commencing a refund_suit or if suit is filed upon final adjudication of the action until that time the excess_amount cannot be finally determined we believe that retention of the amounts until the matter is finally resolved strikes the proper balance between the interests of x and y in satisfying the liability and the government’s interest in collecting the proper amount of tax issue does an offset under sec_6402 crediting an overpayment against an outstanding liability constitute a payment of the outstanding liability on the date the overpayment arose or the date the overpayment is credited sec_6402 permits an overpayment to be credited against another liability in lieu of refunding the overpayment sec_6402 provides in the case of any overpayment the secretary within the applicable_period of limitations may credit the amount of such overpayment including any interest allowed thereon against any liability in respect of an internal revenue tax on the part of the person who made the payment with respect to the limitations_period for seeking a credit or refund under sec_6511 a tax is considered paid where an overpayment in one type of tax is credited against a deficiency in another type of tax for a single tax_year or an overpayment in one year is credited against a deficiency in tax for a different tax_year saltzman irs practice and procedure chpt b page 2d ed the date of payment is the date the service credits the overpayment against the deficiency not the date that the overpayment originally arose under sec_6513 see 33_fedclaims_600 368_f2d_281 ct_cl sec_6513 provides that any_tax actually deducted and withheld at the source during any calender year under chapter collection of income_tax at the source shall in respect of the recipient of the income be deemed to have been paid_by him on the 15th day of the fourth month following the close of his taxable_year with respect to which such tax is allowable as a credit under sec_31 tax withheld on wages thus for y the date he paid these taxes and thus the date he paid the first amount in excess of his income_tax_liability was april year see also sec_6611 sec_301_6611-1 yet should this overpayment date also be the date the sec_6672 liability is deemed paid as argued in your memorandum the service would be here the service credited y’s income_tax overpayments to his sec_6672 liability during the week of november year approximately weeks after y filed his year return the payment occurred when the income_tax_credit was posted to the outstanding the sec_6672 liability on november year therefore y paid the sec_6672 liability on november year case development hazards and other considerations the service should retain the sec_6672 payments until the expiration of the statutory period for commencement of a refund_suit or if a refund is filed upon final adjudication of that suit deborah a butler assistant chief_counsel cc effecting an offset under sec_6402 crediting an overpayment against an outstanding liability without the liability having been assessed the service assessed the sec_6672 liability on june year
